Citation Nr: 1624898	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 
 
2.  Entitlement to service connection for a low back disability. 
 
3.  Entitlement to service connection for residuals of a plantar wart. 
 
4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for hypertension. 
 
6.  Entitlement to service connection for a myocardial infarction, to include as secondary to hypertension. 
 
7.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the left lower extremity. 
 
8.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right lower extremity. 
 
9.  Entitlement to a compensable evaluation for acne.
 
10.  Entitlement to a compensable evaluation for a scar of the left breast.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a May 2010 rating decision reflects that an issue of entitlement to TDIU was denied by the RO and was not appealed.  However, the Veteran has again raised the issue of TDIU in the context of his claims for increased evaluation.  Specifically, the March 2016 correspondence submitted by the Veteran's attorney reflects that the Veteran is seeking a TDIU.  The Board is cognizant that a claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability; thus, the claim for a TDIU is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). 

The matter was previously before the Board in September 2013, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the Veteran has identified having undergone treatment from multiple private health care providers.  In June 2014, the Veteran submitted VA Form 21-4142's for Primary Care Physicians of Hollywood, Dr. P.T., Aventura Hospital, Dr. P.R., and Berman Chiropractic Center.  In April and August 2015, the RO sent the Veteran letters requesting that he complete new release form because they had expired.  In December 2015, the Veteran's attorney sent a completed VA Form 21-4142 for these providers, which was dated in November 2015.  However, in January 2016, the release was rejected by the Private Medical Records Retrieval Center, the reason being "Foreign Veteran Address."  It was noted that the request must be worked "via the traditional process."  However, there is no indication that any follow-up or further requests were made to obtain these records.  

On remand, the Veteran should be asked to again provide updated VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each of the private providers who has treated him for the claimed conditions, and then VA must make reasonable attempts (generally considered two attempts) to secure any records not currently associated with the claims file.  38 C.F.R. § 3.159(c)(1).

Also, in a June 2014 statement, the Veteran requested that his medical records from the Miami VAMC be obtained.   The claims file contains only VA treatment records from September 2000 to February 2001, and October 2014 to November 2014.  On remand, the Veteran's complete VA treatment records should be obtained.

The Board's September 2013 remand directed that new VA examinations be conducted for the issues on appeal.  The record reflects that VA examinations were scheduled, but were cancelled in October 2015 because the Veteran had failed to report for them.  In a March 2016 statement, the Veteran's attorney requested that the Veteran be rescheduled for new examinations because he was out of the country at the time.  The Veteran's attorney also indicated that while he was the attorney of record at that time, he did not receive any notifications that the Veteran had been scheduled for examinations in October 2015.  Given that the previously discussed November 2015 VA Form 21-4142 also indicates that the Veteran was not in the country at the time, the Board finds that the Veteran should be scheduled for new VA examinations.     

Regarding the issue of entitlement to TDIU, a February 2010 letter was sent to the Veteran requesting that he complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  It does not appear that one was ever submitted.  A VA Form 21-8940 includes information helpful to the adjudication of a TDIU claim, as it includes current and recent employment history, as well as information on relevant factors such as education and vocational training.  To ensure that there is sufficient information regarding these factors, a properly completed VA Form 21-8940, should be again requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Specifically request that the Veteran complete a new VA Form 21-4142 regarding his private treatment from Primary Care Physicians of Hollywood, Dr. P.T., Aventura Hospital, Dr. P.R., and Berman Chiropractic Center.  Inform him that his previously completed and submitted medical authorizations, dated in November 2015, allowing VA to obtain these confidential records since have expired (after the allotted 180 days).  Indicate that it is essential that he complete and return this new medical consent release form if he wants VA's assistance in obtaining these additional records.  If he completes and submits this new VA Form 21-4142, attempt to obtain these private medical records.

2.  Contact the Veteran and request that he properly complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to VA when completed.

3.  Obtain the Veteran's complete VA treatment records from the Miami VA Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

4.  Schedule the Veteran for a VA spine examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished. 
All indicated tests and studies should be performed.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's current low back disability had its onset during active service or is related to any in-service disease, event, or injury.

The examiner should address the Veteran's complaints during service and his post-service motor vehicle accidents as well as his lay account as to the onset of his back symptoms.  The examiner must also specifically comment on the impact of the Veteran's back disability on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment. 

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any residuals of a plantar wart.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

After physically examining the Veteran and reviewing the claims file, the examiner is asked to determine whether there are any residuals of the Veteran's 1996 in-service plantar wart, such as scarring or altered gait.  

The examiner should address the Veteran's lay account as to the onset of any disability.  The examiner must also specifically comment on the impact of any identified disability on the Veteran's occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment. 

The examiner should  provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

6.  Schedule the Veteran for a VA hypertension examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished. 
All indicated tests and studies should be performed.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or higher) that any currently diagnosed hypertension had its onset in active duty service, or is otherwise related to or developed within a year of the Veteran's separation from service.  The examiner should specify, to the extent possible, the date of onset of hypertension, if not during service.

In responding to these inquiries, the examiner must address the Veteran's complaints and readings of elevated blood pressure during service and shortly after separation from service.  

If the Veteran's hypertension had its onset during service, the examiner should determine whether it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's myocardial infarction is caused or cronically worsened by the Veteran's hypertension.  The examiner must also state whether it is at least as likely as not that the Veteran's heart disease had its onset in service or within one year of his discharge from active duty.

The examiner must also specifically comment on the impact of the Veteran's disability on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment. 

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any headache disability.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or higher) that any diagnosed headache disability had its onset during active service or is related to any in-service disease, event, or injury.

The examiner should address the Veteran's complaints and finding of a history of headaches and three weeks of headaches noted in May 1996.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's competent lay account as to the onset of his headache disorder.  The examiner must also specifically comment on the impact of the Veteran's headaches on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment. 

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

8.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's  GERD.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's GERD had its onset during active service or is related to any in-service disease, event, or injury.

The examiner should address the Veteran's complaints and lay statements regarding over-the-counter treatment during service.  The examiner must also specifically comment on the impact of the Veteran's GERD on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment. 

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

9.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and current level of severity of his service-connected right and left lower extremity varicose veins.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests. 

The examiner must also specifically comment on the impact of the Veteran's varicose veins condition on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment. 

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

10.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and current level of severity of his service-connected acne.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests. 

The examiner must also specifically comment on the impact of the Veteran's acne on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment. 

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

11.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and current level of severity of his service-connected scar of the left breast.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests. 

The examiner must also specifically comment on the impact of the Veteran's scar of the left breast on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment. 

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

12.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, including entitlement to TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




